ORDER

PER CURIAM.
Defendant Arthur Taylor (“Taylor”) appeals from the trial court’s judgment entered upon his convictions of first degree robbery, Section 569.020, RSMo 2000, and armed criminal action, Section 571.015, RSMo 2000, in the Circuit Court of St. Louis County. Taylor was sentenced to two concurrent twenty-five year terms of imprisonment.
Taylor argues the trial court plainly erred by not declaring a mistrial sua sponte when the State argued to the jury that defense counsel had lied to and manipulated the jury regarding Taylor’s arrest history. Taylor also argues the trial court erred in overruling his objection to the State’s comments that: (i) Taylor had *690a prior arrest history; and (ii) that “there was certain stuff we can’t go into.” Taylor contends that these errors denied him his right to due process and a fair trial because the State’s argument improperly discussed his arrest history, made an unwarranted personal attack on defense counsel and referred to facts not in evidence, resulting in manifest injustice.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. Judgment affirmed pursuant to Rule 30.25(b). The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 30.25(b).